Citation Nr: 0920096	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-03-330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic balance 
disorder.  

2.  Entitlement to service connection for a chronic headache 
disorder.  

3.  Entitlement to service connection for a chronic foot 
disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from September 1985 
to February 1986 and additional duty with the Florida Army 
Reserve/National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a balance disorder, a foot disorder, 
and headaches.  In March 2009, the Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
the claimed disorders as the disabilities were incurred while 
on duty with the Florida Army Reserve/National Guard and 
caused her medical discharge.  

A July 2005 Report of Separation and Record of Service (NGB 
Form 22) indicates that the Veteran was a member of the 
Florida Army Reserve/National Guard from September 1984 to 
July 2005.  The Veteran's complete periods of active duty, 
active duty for training, and inactive duty with the Florida 
Army Reserve/National Guard have not been verified.  The VA 
should obtain all relevant military treatment records and 
other documentation which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

A July 2005 Social Security Administration (SSA) notice to 
one of the Veteran's private care providers reflects that the 
Veteran had submitted a claim for disability benefits.  
Documentation of the Veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting or denying the Veteran's claim is not of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that the VA's duty to assist the 
Veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the Veteran's complete periods of 
active duty, active duty for training, 
and inactive duty for training with the 
Florida Army Reserve/National Guard and 
(2) forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Then contact the SSA and request that 
it provide documentation of the Veteran's 
award of disability benefits or the 
denial thereof and copies of all records 
developed in association with the award 
for incorporation into the record. 

4.  Then readjudicate the issues of the 
Veteran's entitlement to service 
connection for a chronic balance 
disorder, a chronic foot disorder, and a 
chronic headache disorder.  If the 
benefits sought on appeal remains denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

